Citation Nr: 0900512	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of a reduction of evaluation of the service-
connected osteoarthritis of the lumbar spine with chronic 
myofibrositis from 40 percent to 20 percent disabling, 
effective from July 1, 2004.

2.  Propriety of a reduction of evaluation of the service-
connected residuals of a compound fracture of the mid-tibia 
and fibula with fascial hernia and left ankle disability with 
degenerative changes from 20 percent to 10 percent disabling, 
effective from July 1, 2004.

3.  Propriety of a reduction of evaluation of the service-
connected left hip strain with degenerative joint disease 
from 20 percent to 10 percent disabling, effective from July 
1, 2004.

4.  Propriety of a reduction of evaluation of the service-
connected residuals of a compound fracture of the mid-tibia 
and fibula with fascial hernia in the anterior compartment of 
the left tibia with left knee disability from 30 percent to 
10 percent disabling, effective from July 1, 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that inter alia reduced the 
evaluation for the veteran's lumbar spine disability from 40 
percent to 0 percent; reduced the evaluation for the left 
ankle disability from 20 percent to 0 percent; reduced the 
evaluation for the left knee disability from 30 percent to 10 
percent; and, reduced the evaluation of the left hip 
disability from 20 percent to 0 percent.  All reductions were 
effective from July 1, 2004.

In April 2006 the file was transferred to the Nashville, 
Tennessee RO because the veteran had moved to Tennessee.  The 
Nashville RO is currently VA's Agency of Original 
Jurisdiction (AOJ).

During the course of the appeal the Nashville RO issued a 
rating decision and Supplemental Statement of the Case (SSOC) 
in July 2008 that increased the evaluation for the lumbar 
spine disability (originally 40 percent) from 0 percent to 20 
percent; increased the evaluation for the left ankle 
disability (originally 20 percent) from 0 percent to 10 
percent; increased the evaluation for the left hip disability 
(originally 20 percent) from 0 percent to 10 percent; and, 
continued the current 10 percent evaluation for the left knee 
disability (originally 30 percent), all effective from July 
1, 2004.

The veteran requested a hearing before a Veterans Law Judge, 
and a videoconference hearing was duly scheduled at the RO in 
October 2008.  The veteran failed without good cause to 
appear to testify.  His request for a hearing before the 
Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  In February 2004 the RO notified the veteran of a 
proposal to reduce the disability evaluation for his service-
connected low back disorder from 40 percent to 0 percent; for 
his service-connected left ankle disorder from 20 percent to 
0 percent; for his service-connected left hip disorder from 
20 percent to 0 percent; and, for his service-connected left 
knee disorder from 30 percent to 0 percent.

3.  By a rating decision in April 2004 the RO reduced the 
disability evaluation for the veteran's service-connected low 
back disorder from 40 percent to 0 percent; for his service-
connected left ankle disorder from 20 percent to 0 percent; 
for his service-connected left hip disorder from 20 percent 
to 0 percent; and, for his service-connected left knee 
disorder from 30 percent to 10 percent, all reductions to 
become effective from July 1, 2004.

4.  A subsequent RO rating decision in July 2008 increased 
the disability rating for the veteran's service-connected low 
back disorder to 20 percent; for his service-connected left 
ankle disorder to 10 percent; and, for his service-connected 
left hip disorder to 10 percent, with all increases effective 
from July 1, 2004.

5.  At the time of the reductions in July 2004 the veteran's 
disability ratings for the lower back, left hip, and left 
ankle had been in effect for more than five years; the 
disability rating for left knee had been in effect for less 
than five years.

6.  The preponderance of the evidence of record at the time 
of the rating decision in April 2004 did not show a material 
improvement in the veteran's service-connected low back 
disability, left ankle disability, or left hip disability 
reasonably certain to be maintained under the conditions of 
ordinary life and work.

7.  The evidence of record at the time of the rating decision 
in April 2004 showed that the veteran currently had 
limitation of flexion of the left knee to 30 degrees.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for the 
service-connected osteoarthritis of the lumbar spine with 
chronic myofibrositis from 40 percent to 20 percent was not 
proper, and restoration of the 40 percent evaluation is 
accordingly warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.159, 3.344, 
4.71a including General Rating Formula for Diseases and 
Injuries of the Spine (2008).  

2.  The RO's decision to reduce the evaluation for the 
service-connected residuals of a compound fracture of the 
mid-tibia and fibula with fascial hernia and left ankle 
disability with degenerative changes from 20 percent to 10 
percent was not proper, and restoration of the 20 percent 
evaluation is accordingly warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 
3.159, 3.344, 4.71a including Diagnostic Code 5271 (2008). 

3.   The RO's decision to reduce the evaluation for the 
service-connected left hip strain with degenerative joint 
disease from 20 percent to 10 percent was not proper, and 
restoration of the 20 percent evaluation is accordingly 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a 
including Diagnostic Code 5252 (2008). 

4.  The RO's decision to reduce the evaluation for the 
service-connected residuals of a compound fracture of the 
mid-tibia and fibula with fascial hernia in the anterior 
compartment of the left tibia with left knee disability from 
30 percent to 10 percent was not proper, and restoration of 
the 30 percent evaluation is accordingly warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a including Diagnostic 
Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.  


II.  Analysis

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.

Where a reduction in the evaluation of a service-connected 
disability or employability status is considered warranted, 
and the reduction would result in the reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her last address of 
record of the action contemplated and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of new evidence to show that compensation 
should be continued at the present level.  38 C.F.R. § 
3.105(e).

When an RO makes a rating reduction without following the 
applicable regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case the RO followed applicable regulations.  The 
veteran was notified of the contemplated reduction action by 
a rating decision issued in January 2003, more than 60 days 
prior to the April 2004 reduction action on appeal, which 
satisfies 38 C.F.R. § 3.105(e).  The veteran initially 
requested an RO hearing prior to the reduction becoming 
effective, and a hearing was duly scheduled in February 2004, 
but the veteran withdrew his hearing request contingent on a 
new examination, which was afforded to him prior to the April 
2004 rating decision on appeal.  

The Board finds that the RO has satisfied the requirement of 
allowing at least a 60 day period to expire before assigning 
the effective date of reduction.  The remaining question 
before the Board accordingly is whether the reductions were 
properly based on the evidence of record.

A rating that has been in effect for five years or more may 
not be reduced on the basis of only one examination, in cases 
where the disability is the result of a disease subject to 
periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The 
five-year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  

The rating for the left ankle disability was in effect from 
March 1996 and the ratings for the lumbar spine and left hip 
disabilities were in effect since June 1997.  Accordingly, 
those ratings were in effect more than five years at the time 
of the reduction, and the provisions of 38 C.F.R. § 3.344(a) 
accordingly apply to those ratings.  The rating for left knee 
was in effect from October 1999, less than five years, so the 
provisions of 38 C.F.R. § 3.344(a) do not apply to that 
rating.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the disability had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

In order for a rating reduction to be sustained, it must be 
shown by a preponderance of the evidence that the reduction 
was warranted.  Brown, 7 Vet. App. 413.

Additionally, in cases where a rating has been in effect for 
five or more years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life and work.  
38 C.F.R. § 3.344(a); Brown, 5 Vet. App. 413, 420-21; 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board also acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

However, "staged ratings" are not subject to the provisions 
of 38 C.F.R. §§ 3.105(e) and 3.344(a).  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Reduction of evaluation for osteoarthritis of the lumbar 
spines

Service connection for osteoarthritis of the lumbar spine has 
been in effect since June 26, 1997.  The disability was rated 
at 40 percent disabling until the reduction to 20 percent 
currently under review.  As noted above, the provisions of 
38 C.F.R. § 3.344(a) apply to this rating.

In the interest determining whether there was shown to be a 
sustained improvement of symptoms the Board has particularly 
considered VA medical examinations in April 1999, May 2000, 
December 2000, October 2002 and February 2004 as well as 
relevant medical treatment records.

During VA medical examination in April 1999 the veteran 
complained of constant low back pain of a 10/10 severity.  
Examination showed no fixed deformity or postural 
abnormality.  Range of motion of the spine was forward 
flexion to 56 degrees, backward extension to 22 degrees, 
lateral flexion to 18 degrees left and 15 degrees right, and 
rotation to 20 degrees left and right (combined range of 
motion 151 degrees).  X-rays showed moderate reversal of the 
normal curvature due to muscle spasm or chronic myofibrositis 
with some increase in severity with repetition.  The examiner 
stated it is as likely as not that the lower back disorder is 
secondary to the service-connected mid-tibia fracture with 
ankle deformity.  

During VA medical examination in May 2000 there was no fixed 
deformity, postural abnormality, or significant muscle spasm.  
Range of motion of the spine was forward flexion to 42 
degrees, backward extension to 12 degrees, left lateral 
flexion to 15 degrees, right lateral flexion to 10 degrees, 
and rotation to 15 degrees left and right (combined range of 
motion 109 degrees), with some increase in severity with 
repetition.  The examiner stated that the lumbar spine 
disorder was the result of the service-connected left tibia 
and fibula fracture.
  
During VA medical examination in December 2000 the veteran's 
range of motion was forward flexion to 30 degrees, extension 
to 45 degrees, left lateral deviation to 28 degrees, right 
lateral deviation to 35 degrees, left rotation to 15 degrees 
and right rotation to 18 degrees (combined range of motion 
170 degrees).  Flexion caused the most pain.  X-ray showed a 
normal lumbosacral spine.

During VA medical examination in October 2002 the veteran 
complained of constant severe low back pain, 9/10 in 
severity, radiating down both lower extremities.  Range of 
motion was forward flexion to 20 degrees, backward extension 
to 5 degrees, lateral flexion to 10 degrees bilaterally, and 
rotation to 10 degrees bilaterally (combined range of motion 
65 degrees).  The examiner's assessment was thoracolumbar 
spine strain with MRI of the lumbar spine being unremarkable; 
the examiner stated he could not relate the spine disorder to 
the service-connected compound fracture of the tibia and 
fibula without resorting to speculation.

During VA medical examination in February 2004 the complained 
of pain in the lumbar spine, which he attributed to his in-
service fracture of the mid-tibia and fibula.  He stated that 
the pain was constant rather than intermittent or subject to 
flare-up.  He endorsed using three types of pain medications 
and muscle relaxants, with some degree of effect.  He stated 
he walked with a cane, and denied any surgery.

On examination, the veteran was observed to walk with a cane.  
His gait was slow and with a wide base.  Inspection of the 
lumbar spine did not show any particular deformity or 
abnormality.  Range of motion of the spine was to flexion to 
30 degrees (the veteran stated he could not go beyond that), 
extension to 10 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 15 degrees (combined 
range of motion 110 degrees).  He complained of pain on all 
movements of the spine.  However, the examiner noted no 
additional limitation range of motion loss due to pain, 
fatigue, weakness or incoordination or with repetitive 
movement.

The examiner's assessment was that the veteran as likely as 
not had current strain of the lumbar spine, although it would 
be speculation to relate such strain to the in-service 
compound fracture of the left tibia and fibula.  Also, the 
veteran's limited range of motion could not be explained by 
the benign finding on X-ray. 

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine, with rating 
criteria applicable to the lumbar spine as follows.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

Intervertebral Disc Syndrome (IVDS) is evaluated either under 
the General Rating Formula or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever results in 
the higher evaluation.  However, as noted above there is no 
indication of any such incapacitating episodes of record, so 
the General Rating Formula applies.  

In applying the General Rating Formula to the evidence of 
record at the time of the April 2004 rating decision, the 
Board notes that the most recent VA examination in February 
2004 showed veteran's forward flexion limited to 30 degrees, 
which is within the criteria for the current 40 percent 
rating.  The Board accordingly cannot find that the schedular 
criteria for a lower rating were met at the time of the 
rating reduction.

Further, the Board cannot find that the evidence at the time 
of the rating decision showed material improvement in the 
lumbar spine disability reasonably certain to be maintained 
under the conditions of ordinary life and work.  The 
examination in February 2004 showed some improvement over 
previous examinations (flexion of 30 degrees versus the 
previous 20 degrees, and combined range of motion of 110 
degrees versus the previous 65 degrees), but the result was 
still within the rating criteria for the 40 percent 
evaluation.

The Board notes at this point that the rating decision in 
April 2004 made reference to the opinion of the VA examiner 
in October 2002 that the lumbar spine disability could not be 
related to the service-connected compound fracture without 
resorting to speculation.  However, the issue of severance of 
service connection is not before the Board.  

To the extent that the RO is attempting to distinguish 
between symptoms related to the service-connected disability 
versus other symptoms, the Board is precluded from 
differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board has considered the results of a VA medical 
examination in May 2008 that appears to show some improvement 
in the veteran's symptoms.  However, as it is not shown that 
the rating was properly reduced, the question of post-
reduction sustained improvement is not reached.  Dofflemyer, 
2 Vet. App. 277, 281-82.

Similarly, the question of the veteran's current disability 
level, as shown by the May 2008 VA examination, is not 
currently on appeal before the Board.

The Board accordingly finds that the veteran's service-
connected lumbar spine disability was not properly reduced 
from 40 percent effective from July 1, 2004.
 
Reduction of evaluation for left ankle disability

Service connection for residuals of compound fracture left 
mid-tibia and fibula with ankle deformity has been in effect 
since July 20, 1985.  The disability was rated at 10 percent 
disabling until March 20, 1996, and at 20 percent disabling 
thereafter until the until the reduction to 10 percent 
currently under review. As noted above, the provisions of 
38 C.F.R. § 3.344(a) apply to this rating.

In the interest of determining whether there was shown to be 
a sustained improvement of symptoms the Board has 
particularly considered VA medical examinations in April 
1999, May 2000, December 2000, October 2002 and February 
2004, as well as relevant treatment records.

During VA examination in May 2000 the veteran complained of 
constant pain in the left ankle and foot.  The examiner noted 
tenderness in the heel and along the Achilles tendon.  The 
left ankle had plantar flexion to 20 degrees, dorsiflexion to 
10 degrees, supination to 10 degrees and pronation to 5 
degrees (corresponding right ankle measurements were 40 
degrees, 20 degrees, 30 degrees and 20 degrees respectively); 
there was noticeable swelling and tenderness on examination.  
The examiner diagnosed residuals of compound fracture of the 
left tibia and fibula causing sciatic neuritis along with 
restricted motion of the left ankle secondary to injury and 
Achilles tendonitis of the left ankle.

During VA examination in December 2000 the veteran complained 
of swelling and tenderness in the left ankle.  The left ankle 
had plantar flexion to 70 degrees and dorsiflexion to 0 
degrees (corresponding right ankle measurements were 65 
degrees and 0 degrees respectively); pronation and supination 
were not recorded.  

During VA examination in October 2002 the veteran complained 
of constant severe ankle pain 9/10 in severity.  He endorsed 
taking pain medications and using an ankle brace.  The 
examiner noted that X-rays in June 2002 had been normal 
(normal left ankle with old  healed tibia fracture; no 
evidence of bone or joint disease); to date the only 
radiological abnormality of the ankle was a tiny benign cyst 
found accidently by magnetic resonance imaging (MRI) in 
August 1998.  Inspection showed no deformity or tenderness.  
Plantar flexion was to 20 degrees and plantar flexion was to 
5 degrees; corresponding range of motion of the right ankle 
was not recorded.

The examiner's assessment was left ankle strain with normal 
exterior of the left ankle and an accidental finding of a 
tiny cyst in the left ankle on MRI.  The examiner stated he 
could not relate the ankle disorder to the service-connected 
compound fracture of the tibia and fibula without resorting 
to speculation.

The veteran presented to the VA orthopedic clinic in December 
2003 complaining of vague pain in the left ankle and left 
knee.  The veteran was noted to be very over-nourished and 
significantly deconditioned.  The ankle had tenderness to a 
mild degree, but there was no instability of the ankle, and 
range of motion of the ankle was normal.  X-ray of the ankle 
showed very minimal degenerative changes consistent with the 
veteran's age.  The physician's impression was early 
degenerative change in the left ankle probably secondary to 
the previous tibia fracture.  The physician informed the 
veteran that he had an excellent result as far as the healing 
of the tibia and fibula and would just have to accept some 
discomfort in the ankle.  

During VA examination in February 2004 the veteran complained 
of pain in the left ankle, which he attributed to his in-
service fracture of the mid-tibia and fibula.  He stated that 
the pain was constant rather than intermittent or subject to 
flare-up.  He endorsed using three types of pain medications 
and muscle relaxants, with some degree of effect.  He stated 
he used a heel lift in the left shoe.  He denied any surgery.

On examination, inspection of the joint of the left ankle did 
not show any particular deformity or abnormality.  The 
veteran complained of swelling in the left ankle, and the 
ankle did appear to probably be mildly swollen.  Range of 
motion of the left ankle was that the veteran reported being 
unable to move the ankle up or down; when the examiner 
attempted passive movement the veteran complained of pain. 
The examiner noted no additional limitation range of motion 
loss due to pain, fatigue, weakness or incoordination or with 
repetitive movement.  The examiner expressed surprise at the 
loss of motion of the ankle, given that X-ray was basically 
unremarkable; the veteran responded that his treating 
physician had told him to live with it.  

The examiner's assessment was that the veteran as likely as 
not had current strain of the left ankle, although it would 
be speculation to relate such strain to the in-service 
compound fracture of the left tibia and fibula.  Also, the 
range of motion could not be explained by the benign finding 
on X-ray. 

Disabilities of the ankle are rated under the provisions of 
38 C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
injuries), Diagnostic Codes (DCs) 5270 through 5274.

The rating criteria for DC 5270 (ankylosis of the ankle), DC 
5272 (ankylosis of the subastragalar or tarsal joint), DC 
5273 (malunion of subastragalar or os calcis), and DC 5274 
(astragalectomy) are not for application because the veteran 
has none of those disorders.  His disability is therefore 
rated under DC 5271 (limited motion of the ankle).

The rating criteria of DC 5271 are as follows.  A rating of 
10 percent is assigned for moderate limitation of motion.  A 
rating of 20 percent is assigned for marked limitation of 
motion.

The rating criteria do not define "moderate" or "marked."  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

To that end, the Board notes that under the rating schedule 
normal range of motion of the ankle is dorsiflexion from 0 
degrees to 20 degrees and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71a, Plate II.

In applying the rating criteria of DC 5271 to the evidence of 
record at the time of the April 2004 rating decision, the 
Board notes that the veteran's most recent VA examination in 
February 2004 showed the veteran as unable to move the ankle 
up or down, actively or passively, without pain; that ankle 
was also shown on examination as swollen.  The preponderance 
of the evidence accordingly does not show that the ankle 
disorder was "moderate" (10 percent disabling) versus 
"marked" (10 percent disabling).

Further, the Board cannot find that the evidence at the time 
of the rating decision showed material improvement in the 
left ankle disability reasonably certain to be maintained 
under the conditions of ordinary life and work.  The 
examination in February 2004 showed no particular improvement 
over previous examinations in terms of subjective symptoms or 
observations during examination.

The rating decision in April 2004 made reference to the 
opinion of the VA examiner in October 2002 that the left 
ankle disability could not be related to the service-
connected compound fracture without resorting to speculation.  
As noted above the issue of severance of service connection 
is not before the Board, and the Board is precluded from 
differentiating between the symptomology attributable to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider, 11 Vet. App.181, 182.

The Board has also considered the results of a VA medical 
examination in May 2008 that appears to show some improvement 
in the veteran's symptoms.  However, as it is not shown that 
the rating was properly reduced, the question of post-
reduction sustained improvement is not reached.  Dofflemyer, 
2 Vet. App. 277, 281-82.  Further, the question of the 
veteran's current disability level, as shown by the May 2008 
VA examination, is not currently on appeal before the Board.

The Board accordingly finds that the veteran's service-
connected left ankle disability was not properly reduced from 
20 percent effective from July 1, 2004.
    




Reduction of evaluation for left hip strain with DJD

Service connection for left hip strain with DJD has been in 
effect since June 26, 1997.  The disability was rated as 20 
percent disabling until the reduction to 10 percent that is 
currently under review.  As noted above, the provisions of 
38 C.F.R. § 3.344(a) apply to this rating.

In the interest of determining whether there has been a 
sustained improvement of symptoms the Board has considered VA 
medical examinations in April 1999, May 2000, December 2000, 
October 2002 and February 2004 as well as relevant medical 
treatment records.

During VA medical examination in April 1999 the veteran 
complained of constant hip pain with a severity of 10/10.  
Examination of the hips revealed no swelling or deformity.  
Range of motion was flexion to 85 degrees, extension to 10 
degrees, abduction to 45 degrees, external rotation to 25 
degrees, and internal rotation to 20 degrees.  There was some 
additional limitation of function with repetition.  X-rays 
were normal and the diagnosis was bilateral hip strain.  The 
examiner stated it is as likely as not that the hip disorder 
is secondary to the service-connected mid-tibia fracture with 
ankle deformity.  

During VA medical examination in December 2000 the range of 
motion was flexion to 38 degrees, extension to 10 degrees, 
abduction to 20 degrees, and adduction to 7 degrees; internal 
and external rotation were not recorded.  The examiner 
diagnosed "severe" DJD of both hips; however, concurrent X-
rays of the bilateral hips showed an impression of 
"minimal" DJD.

During VA medical examination in December 2002 the veteran 
complained of while walking, sitting or lying down.  
Inspection of the hip showed no deformity or tenderness.  
Abduction of the left hip was to 10 degrees; other motions 
such as flexion and extension were not recorded.  The 
examiner's assessment was left hip strain with minimal 
degenerative joint disease of both hips, which could not be 
related to the service-connected compound fracture of the 
tibia and fibula without resorting to speculation.

The veteran had a VA medical examination in February 2004 in 
which he complained of pain in the bilateral hips, which he 
attributed to his in-service fracture of the mid-tibia and 
fibula.  He stated that the pain was constant rather than 
intermittent or subject to flare-up.  He endorsed using three 
types of pain medications and muscle relaxants, with some 
degree of effect.  He denied any surgery.

On examination, the veteran was observed to walk with a cane.  
His gait was slow and with a wide base.  Inspection of the 
bilateral hips did not show any particular deformity or 
abnormality.  Range of motion of the hips was 0 to 20 
degrees; the veteran stated he could go beyond that 
bilaterally. The examiner noted no additional limitation 
range of motion loss due to pain, fatigue, weakness or 
incoordination or with repetitive movement.

The examiner's assessment was that the veteran as likely as 
not had current strain of the bilateral hips, although it 
would be speculation to relate such strain to the in-service 
compound fracture of the left tibia and fibula.  Also, the 
range of motion could not be explained by the benign finding 
on X-ray. 

Disabilities of the hip are evaluated under the provisions of 
38 C.F.R. § 4.71a, DCs 5250 through 5255 (the hip and thigh).  

DCs 5250 (ankylosis of the hip), 5254 (flail joint of the 
hip), and 5255 (impairment of the femur) are not for 
application because the veteran is not shown to have any of 
those symptoms.  

Accordingly, the veteran's disability is rated under DCs 5251 
(limitation of extension of thigh), 5252 (limitation of 
flexion of thigh), and/or 5253 (impairment of thigh).  

The rating criteria of DCs 5251 and 5252 (limitation of 
motion of the thigh) are as follows:  A rating of 10 percent 
is assignable for limitation of extension to 5 degrees and/or 
limitation of flexion to 45 degrees.  A rating of 20 percent 
is assignable for limitation of flexion to 30 degrees.  A 
rating of 30 percent is assignable for limitation of flexion 
to 20 degrees.  A rating of 40 percent is assignable for 
limitation of flexion to 10 degrees.  

Under VA rating criteria, normal flexion of the hip is 0 
degrees to 125 degrees, and normal abduction of the hip is 0 
degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria of DC 5253 (impairment of thigh) are as 
follows: a rating of 10 percent is assignable for limitation 
of rotation (cannot toe-out more than 15 degrees in the 
affected leg) or for limitation of adduction (cannot cross 
legs); a rating of 30 percent is assignable for limitation of 
abduction (motion lost beyond 10 degrees).  

In applying the rating criteria of DC 5251/5252 to the 
evidence of record at the time of the April 2004 rating 
decision, the Board notes that the veteran's most recent VA 
examination in February 2004 showed the veteran with 
limitation of flexion to 20 degrees, which was actually 
within the schedular criteria for a 30 percent rating. 

Also, the February 2004 examination showed a worsening of 
limitation of flexion over time, not an improvement (85 
degrees in April 1999, 38 degrees in December 2000 and 20 
degrees in February 2004).

The Board has considered the results of a VA medical 
examination in May 2008 that appears to show some improvement 
in the veteran's symptoms.  However, as it is not shown that 
the rating was properly reduced, the question of post-
reduction continued improvement is not reached.  Dofflemyer, 
2 Vet. App. 277, 281-82.  Further, the question of the 
veteran's current disability level, as shown by the May 2008 
VA examination, is not currently on appeal before the Board.

The Board accordingly finds that the veteran's service-
connected left hip disability was not properly reduced from 
20 percent effective from July 1, 2004.




Reduction of evaluation for left knee disability

Service connection for compound fracture of the mid-tibia and 
fibula with left knee deformity has been effective since 
March 16, 1996.  The disability was rated as 10 percent 
disabling until October 15, 1999, and as 30 percent disabling 
from October 1999 until the reduction on appeal in July 2004.

As noted above, the rating was in effect for less than five 
years at the time of the reduction in July 2004.  
Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not 
apply to this rating.

Under the provisions of 38 C.F.R. § 3.344(c), when a 
disability rating has been in effect for less than five 
years, a reexamination that shows improvement in a disability 
warrants a reduction in disability benefits.

During VA medical examination in October 2002 the veteran 
complained of constant pain, 9/10 in severity, and occasional 
swelling of the knee.  Inspection of the left knee showed no 
deformity, tenderness, swelling or effusion.  Range of motion 
was 0 to 40 degrees; the examiner expressed surprise that the 
veteran professed an inability to go farther, in light of the 
negative X-ray findings and in light of the current 
examination.  The examiner's impression was left knee strain 
with normal X-ray of the left knee. 

The veteran had a VA whole-body bone scan in April 2003 that 
was consistent with arthritic/degenerative changes in the 
knees as well as the fingers, wrists, elbows and shoulders.  
However, the veteran had a VA X-ray of the left knee in 
August 2003 to evaluate for possible degenerative joint 
disease; the interpreter's impression on that occasion was 
completely normal radiographic appearance of the left knee.

The veteran presented to the VA orthopedic clinic in December 
2003 complaining of vague pain in the left knee.  Examination 
of the knee was relatively benign except for some medial 
joint line pain, and range of motion of the knee was normal.  
X-ray of the left knee showed a reasonably well-preserved 
joint space except for slight narrowing on the medial side.  
The physician's impression was pain in the left knee in the 
presence of a normal radiologic examination.  Although the 
left knee was essentially normal from clinical examination, 
the examiner noted that the fracture had resulted in some 
residual shortening of the tibia and fibula, which could be 
relieved by a shoe lift.

During VA medical examination in February 2004 the veteran 
complained of pain in the left knee, which he attributed to 
his in-service fracture of the mid-tibia and fibula.  He 
stated that the pain was constant rather than intermittent or 
subject to flare-up.  He endorsed using three types of pain 
medications and muscle relaxants, with some degree of effect.  
He stated he used a left knee brace and walked with a cane.  
He denied any surgery.

On examination, the veteran was observed to walk with a cane.  
His gait was slow and with a wide base.  Inspection of the 
left knee did not show any particular deformity or 
abnormality.  The veteran complained of left knee tenderness 
on palpation.  Range of motion of the left knee was 0 to 30 
degrees; the veteran stated he could not do more.  The 
examiner noted no additional limitation range of motion loss 
due to pain, fatigue, weakness or incoordination or with 
repetitive movement.

The examiner's assessment was that the veteran as likely as 
not had current strain of the left knee, although it would be 
speculation to relate such strain to the in-service compound 
fracture of the left tibia and fibula.  Also, the range of 
motion could not be explained by the benign finding on X-ray. 

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, DCs 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  However, as noted below 
neither subluxation nor instability are shown on examination, 
so the criteria of DC 5257 do not apply.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  A rating 
of 20 percent may be assigned for flexion limited to 30 
degrees and for extension limited to 15 degrees.  A rating of 
30 percent may be assigned for flexion limited to 15 degrees 
and for extension limited to 20 degrees.  A rating of 40 
percent may be assigned for extension limited to 30 degrees.  
A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that under the VA 
rating schedule normal range of motion of the knee is flexion 
to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

In applying the rating criteria of DC 5260/5261 to the 
evidence of record at the time of the April 2004 rating 
decision, the Board notes that the veteran's most recent VA 
examination in February 2004 showed the veteran with 
limitation of flexion of the knee to 30 degrees, which is 
actually within the schedular criteria for a 20 percent 
rating.  It therefore does not support a reduction from 30 
percent to 10 percent.

Also, the February 2004 examination documented worsening, 
rather than improvement, of symptoms.  In October 2002 the 
veteran's left knee range of motion was 0 to 40 degrees; in 
February 2004 the left knee range of motion had decreased to 
0 to 30 degrees.  

The Board has considered the results of a VA medical 
examination in May 2008 that appears to show some improvement 
in the veteran's symptoms.  However, as it is not shown that 
the rating was properly reduced, the question of the 
veteran's current symptoms is not reached.  Dofflemyer, 2 
Vet. App. 277, 281-82.  Further, the question of the 
veteran's current disability level, as shown by the May 2008 
VA examination, is not currently on appeal before the Board.


The Board accordingly finds that the veteran's service-
connected left knee disability was not properly reduced from 
30 percent effective from July 1, 2004.


ORDER

Restoration of a 40 percent rating for osteoarthritis of the 
lumbar spine with chronic myofibrositis is granted effective 
from July 1, 2004.

Restoration of a 20 percent rating for residuals of a 
compound fracture of the mid-tibia and fibula with fascial 
hernia and left ankle disability with degenerative changes is 
granted effective from July 1, 2004.

Restoration of a 20 percent rating for left hip strain with 
degenerative joint disease is granted effective from July 1, 
2004.

Restoration of a 30 percent rating for residuals of a 
compound fracture of the mid-tibia and fibula with fascial 
hernia in the anterior compartment of the left tibia with 
left knee disability is granted effective from July 1, 2004.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


